DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Amendment
The Amendment filed 01/26/2022 has been entered.  Claims 1 and 4 have been amended. Claims 7-9 and 15-16 were previously withdrawn. Claim 5 has been canceled.  Accordingly, claims 1-4 and 6-16 are currently pending in the application.  
Applicant's amendments to the claim 1 have overcome the 103 rejections in view of Kitaura (US 5,226,637 - of record) previously set forth in the Office Action mailed 08/26/2021.

Reasons for Allowance
Claims 1-4, 6, and 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a clamping device as instantly claimed is that while the prior art Kitaura (US 5,226,637 - of record) teaches an upper part and a lower part, said lower part 
 Claims 2-4, 6, and 10-14 are allowed because the claims are dependent upon allowable independent claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 7-9 and 15-16 directed to an invention non-elected without traverse.  Accordingly, claims 7-9 and 15-16 been cancelled.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743